DETAILED ACTION
The instant application having Application No. 16/645808 filed on 03/10/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matters
Claims 8, 9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7, 13, 19 and 20 each recites the limitation “where K is the number of SR configurations each corresponding to at least one SR PUCCH resource”. However, there is insufficient antecedent base for this limitation in the claims. The limitation at issue should be replaced with “where K is a number of SR configurations each corresponding to at least one SR PUCCH resource”.

Claims 8-12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for at least the reason stated above. Claims 8-12, 14-18 depend on claims 7 and 13 respectively; however, they do not add any feature or subject matter that would solve any of the deficiencies of claims 7 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7, 10-13, 16-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yin et al. (US 2015/0200752 A1) in view of AKKARAKARAN et al. (US 2018/0295540 A1).

As per claim 7, Yin discloses “A terminal apparatus comprising: a receiver configured to receive a higher layer parameter for configuring one scheduling request (SR) configuration; and” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.] “a transmitter configured to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) bits and SR bits using physical uplink control channel (PUCCH) resource for transmission of HARQ-ACK, wherein the one SR configuration configures SR PUCCH resource,” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.] “and the SR bits are appended to the HARQ-ACK bits” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.]

2(K+1) where K is the number of SR configurations each corresponding to at least one SR PUCCH resource that overlaps with the PUCCH resource in a time domain,”.

However, AKKARAKARAN discloses “a value of a size L of the SR bits is given based on the following equation: log2(K+1) where K is the number of SR configurations each corresponding to at least one SR PUCCH resource that overlaps with the PUCCH resource in a time domain” as [(par. 0024), the size of the multi-bit SR is represented by the function X=ceil( log2(K+1)) in which K is a number of physical uplink control channel (PUCCH) resources and X is a number of SR bits. The K PUCCH resources are ordered in increasing size of corresponding SR resources and wherein the index of an ordered PUCCH resource ID is obtained from X bits when SR is triggered. Further, the formula applies when UCI transmitted by a UE on a PUCCH in a slot using specific PUCCH formats (e.g., 2, 3, or 4) overlaps in time with K configured PUCCH resources that overlap in time.]

Yin et al. (US 2015/0200752 A1) and AKKARAKARAN et al. (US 2018/0295540 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKKARAKARAN’s teaching into Yin’s teaching. The motivation for making the above modification would be to provide the desired level of speed or efficiency for BSR signaling. (AKKARAKARAN, par. 0001-0005)

claim 10, Yin in view of AKKARAKARAN disclose “A terminal apparatus according to claim 7,” as [see rejection of claim 7.]
AKKARAKARAN discloses “wherein the higher layer parameter further configures zero or more SR configuration other than the one SR configuration,” [(par. 0021), The UE receives a radio resource control (RRC) message from a base station. The RRC message may indicate that uplink component carriers (CCs) of the UE are to be assigned to a plurality of uplink CC groups. Upon receipt of the RRC, the UE may assign the uplink CCs to the plurality of uplink CC groups. A multi-bit SR may be generated for each group of the plurality of uplink CC groups. The UE may transmit the multi-bit SR generated for each group of the plurality of uplink CC groups to the base station. The generated multi-bit SR may include one or more bits.] “in a first case where one or more SR PUCCH resources for the K SR configurations overlap with the PUCCH resource, the value of the size L of the SR bits is given based on log.sub.2(K+1)” [(par. 0024), the size of the multi-bit SR is represented by the function X=ceil( log2(K+1)) in which K is a number of physical uplink control channel (PUCCH) resources and X is a number of SR bits. The K PUCCH resources are ordered in increasing size of corresponding SR resources and wherein the index of an ordered PUCCH resource ID is obtained from X bits when SR is triggered. Further, the formula applies when UCI transmitted by a UE on a PUCCH in a slot using specific PUCCH formats (e.g., 2, 3, or 4) overlaps in time with K configured PUCCH resources that overlap in time.]

Yin et al. (US 2015/0200752 A1) and AKKARAKARAN et al. (US 2018/0295540 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

As per claim 11, Yin in view of AKKARAKARAN disclose “A terminal apparatus according to claim 10,” as [see rejection of claim 10.]
AKKARAKARAN discloses “wherein in the first case, the value of the size L of the SR bits is given based on Ceiling(log.sub.2(K+1))” as [(par. 0024), the size of the multi-bit SR is represented by the function X=ceil( log2(K+1)) in which K is a number of physical uplink control channel (PUCCH) resources and X is a number of SR bits. The K PUCCH resources are ordered in increasing size of corresponding SR resources and wherein the index of an ordered PUCCH resource ID is obtained from X bits when SR is triggered. Further, the formula applies when UCI transmitted by a UE on a PUCCH in a slot using specific PUCCH formats (e.g., 2, 3, or 4) overlaps in time with K configured PUCCH resources that overlap in time.]

Yin et al. (US 2015/0200752 A1) and AKKARAKARAN et al. (US 2018/0295540 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKKARAKARAN’s teaching into Yin’s teaching. The motivation for making the above modification would be to provide the desired level of speed or efficiency for BSR signaling. (AKKARAKARAN, par. 0001-0005)

claim 12, Yin in view of AKKARAKARAN disclose “A terminal apparatus according to claim 7,” as [see rejection of claim 7.]
Yin discloses “wherein in a case that all of the SR bits are set to zero, the SR bits represent all K SR configurations are negative SRs” as [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.]

As per claims 13, 16-18, as [see rejections of claims 7, 10-12 respective.]
As per claim 19, as [see rejection of claim 7.]
As per claim 20, as [see rejection of claim 7.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPLs:
Intel, “UL data transmission procedures in NR”, R1-1716323, 09/18-21/2017. (From Applicant’s IDS)
NTT DOCOMO, Inc., “Scheduling request design in NR system”, R1-1713951, 09/21-25/2017. (From Applicant’s IDS)
NTT DOCOMO, Inc., “New SID Proposal: Study on New Radio Access Technology”, RP-160671, 03/7-10/2016. (From Applicant’s IDS)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463